            Case 8:19-bk-08638-CPM         Doc 435      Filed 09/09/20    Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

In re:

The Producers, Inc.                              Case No.: 8:19-bk-08638-CPM
                                                 Chapter 7 Case
      Debtor.
_____________________________________/

    MICHAEL GARDNER AND SIGMUND SOLARES’ LIMITED OBJECTION
TO TRUSTEE’S EXPEDITED MOTION FOR ENTRY OF AN ORDER AUTHORIZING
 CHAPTER 7 TRUSTEE, LARRY S. HYMAN, TO SELL CERTAIN DOMAIN-NAME
  ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES
                             (DOC. 430)

         Michael Gardner (“Gardner”) and Sigmund Solares (“Solares”), by and through their

respective undersigned counsel, file this Limited Objection to the Trustee’s Expedited Motion

for Entry of an Order Authorizing Chapter 7 Trustee, Larry S. Hyman, to Sell Certain Domain-

Name Assets Free and Clear of All Liens, Claims and Encumbrances (Doc. 430) (“Motion”), and

in support states:

                               PRELIMINARY STATEMENT

         Gardner and Solares, the two co-founders and owners of the Debtor and the Domain

Name Portfolio business (sometimes referred to herein as the “Portfolio Business”), preliminarily

oppose the Trustee’s Motion because the Trustee seeks to sell a portion of the Portfolio Business,

specifically the highly valuable “Premium Tier Names,” without either establishing or sharing

the reserve prices with Gardner and Solares and without soliciting their assistance in setting

same. See Doc. 430 at ¶ 11. Gardner and Solares simply cannot make a knowledgeable

objection to a sale of any of the “Premium Tier Names” as a group or individually if Gardner and

Solares do not know the reserve pricing, i.e., how little the Trustee is willing to accept for each

asset of the business.


                                                    1
             Case 8:19-bk-08638-CPM         Doc 435      Filed 09/09/20    Page 2 of 6




        Knowledge of reserve pricing and participation in the setting of the same is especially

important here because the value of assets already in the estate (i.e., the Portfolio Business) far

exceeds the value of outstanding claims (as demonstrated by the Trustee’s Motion, which lists

just 3,716 of the estate’s approximately 40,000 domain names for sale for roughly $62.5

million—approximately $54 million more than the roughly $8.5 million in outstanding claims).

See Doc. 430–1.

        Gardner and Solares, as the owners of the Portfolio Business, have a substantial interest

in seeing that the Trustee and his professionals exercise good business judgment so that their

business and its assets are not needlessly dissipated or depleted. They simply cannot do so

without knowledge of the reserve pricing and the ability to participate in the setting of same.


        I.      BACKGROUND AND ARGUMENT

        1.      As the Court will recall, Solares and Gardner did not engineer this Chapter 7

bankruptcy. Solares and Gardner were not trying to avoid debts. Rather, DNC Holdings, Inc.

(“DNC”) engineered this bankruptcy filing as a means of delaying Solares’ state court lawsuit

against DNC, its alleged principals, Gregory Faia and Vernon Decossas, and several of their

other alleged entities.

        2.      DNC did so by filing an involuntary petition against the Debtor, an entity over

which Messrs. Decossas and Faia maintained complete control, seeking the repatriation of the

Portfolio Business from Dvlpmnt Marketing, Inc. (“Dvlpmnt”), another entity over which they

maintained complete control.

        3.      The reality is that Messrs. Decossas and Faia, the accountant and lawyer, advisors

to Solares and Gardner and their entities, including the Debtor and Dvlpmnt, held the Debtor and




                                                     2
                Case 8:19-bk-08638-CPM         Doc 435       Filed 09/09/20   Page 3 of 6




Dvlpmnt hostage during the state court litigation and that, when the time came for their further

delay, they used those entities to engineer this bankruptcy.

          4.      Solares and Gardner never intended for their Portfolio Business to be liquidated,

and they certainly did not intend for it to be auctioned off for pennies on the dollar.

          5.      In the Trustee’s Motion, the Trustee proposed listing 3,716 of the “Premium Tier

Names” within the Portfolio Business for sale for approximately $62.5 million.

          6.      The Trustee also proposed not disclosing the reserve prices on those names.

          7.      The Trustee also proposed the sale of 3,190 “Liquidation Tier Names,” but, for

those names, he disclosed their reserve prices.

          8.      Thus, the Trustee understands the importance of having and disclosing reserve

prices.

          9.      The only Proofs of Claim filed in this case were filed by Solares, Gardner, Donald

Simonton, and DNC. Together, those claims equal approximately $8.5 million.

          10.     As shown in the Trustee’s own filing, the value of the 3,716 “Premium Tier

Names” the Trustee seeks to sell—which constitutes less than 1/10th of the names in the

Portfolio Business—exceeds the value of the Proofs of Claim by approximately $54 million.

          11.     Thus, this will certainly be a surplus estate.

          12.     As the only stakeholders in the Portfolio Business in this Chapter 7 case, Solares

and Gardner are interested parties, and have a right to transparency in the auction process.

          13.     Here, that should include having input in setting reserve prices for each domain

name. That would permit Solares and Gardner to intelligently evaluate potential sales and

confirm that the Trustee is exercising sound business judgment and maximizing the estate.




                                                         3
             Case 8:19-bk-08638-CPM        Doc 435      Filed 09/09/20   Page 4 of 6




       14.     As things stand, the Trustee has not shared any reserve pricing on the “Premium

Tier Names.” Solares and Gardner should have input in setting reserve pricing as they have the

residual economic interest in the Portfolio Business.          That input should inform Saw’s

“professional judgment.” Doc. 430 at ¶ 11. Although Solares and Gardner agree that the Trustee

is entitled to some business judgment deference, as even the Trustee recognizes, the Court, and

those with a legitimate interest like Solares and Gardner, should be entitled “to determine

independently whether the judgment is a reasonable one.” Doc. 430 at ¶ 17.

       15.     Solares, Gardner, and the Court simply cannot make such a determination without

knowing the reserve pricing because they would have no metric (the reserve pricing) by which to

judge the relative reasonableness of the Trustee’s decision.

       16.      Solares and Gardner propose they, and Messrs. Faia and Decossas (or their

representatives), within a reasonable time (whatever the Court deems appropriate), each propose

a reserve price for each of the names propose to be sold by the Trustee. If the reserve proposed

by Solares and Gardner, Mssrs Faia and Decossas and the Trustee are all within 7.5% of each

other, the Trustee would be authorized to sell the proposed name at any amount at or greater than

the average of those three sets of reserve prices falling within 7.5% of each other. If there is

disagreement and the respective reserve figures are more than 7.5% apart, each of the

Solares/Gardner, Faia/Decossas and Trustee constituencies would submit their proposed reserve

pricing to the Court along with evidence supporting the figure, and the Court could then set the

reserve figure on a domain by domain basis.




                                                    4
             Case 8:19-bk-08638-CPM        Doc 435     Filed 09/09/20    Page 5 of 6




       17.     A wholesale rush to a fire sale is in no parties’ best interests and the foregoing

approach is both consistent with the Chapter 7 Trustee’s statutory mandate to both liquidate, but

also to maximize, the Chapter 7 estate.

               Dated: September 9, 2020.

                                                     Respectfully submitted,

                                                     SHUMAKER, LOOP & KENDRICK, LLP

                                                     /s/ Steven M. Berman
                                                     STEVEN M. BERMAN
                                                     Florida Bar No. 856290
                                                     E-mail: sberman@shumaker.com
                                                     101 East Kennedy Blvd., Suite 2800
                                                     Tampa, Florida 33602
                                                     Phone: (813) 229-7600; Fax (813) 229-1660

                                                     - and -

                                                     /s/ Stephen M. Huber
                                                     STEPHEN M. HUBER
                                                     Louisiana Bar No. 24463
                                                     Admitted Pro Hac Vice
                                                     Email: stephen@huberthomaslaw.com
                                                     HUBER THOMAS & MARCELLE
                                                     1100 Poydras Street, Suite 2200
                                                     New Orleans, LA 70163
                                                     Phone (504) 274-2500; Fax (504) 910-0838
                                                     Attorneys for Sigmund Solares

                                                     -and-

                                                     /s/ Herbert R. Donica___
                                                     Herbert R. Donica, Esq.
                                                     Florida Bar No. 841870
                                                     DONICA LAW FIRM, P.A.
                                                     238 East Davis Boulevard, Suite 209
                                                     Tampa, FL 33606
                                                     Telephone: (813) 878-9790
                                                     Facsimile: (813) 878-9746
                                                     e-mail: herb@donicalaw.com
                                                     Counsel for Michael Gardner



                                                   5
           Case 8:19-bk-08638-CPM         Doc 435     Filed 09/09/20   Page 6 of 6




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 9, 2020 a true and correct copy of the foregoing

was served to all counsel of record via CM/ECF.

                                                    /s/ Steven M. Berman
                                                    STEVEN M. BERMAN




                                                  6
